Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Office Action is in response to initially filed application dated 3/23/2022.  Claims 2-20 are currently pending and being examined in this reply.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-20 are rejected under 35 USC 101.  The claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites the following limitations which is considered to be an abstract idea: 
A point of sales (POS) terminal installed in a store and configured to perform checkout processing on one or more registered commodities, the POS terminal comprising: a memory; and a processor configured to: at beginning of the checkout processing, via an input device, accept an input of one or both of: an electronic receipt user ID issued for a user of an electronic receipt service and a customer ID issued for a customer of the store, store in the memory said one or both of the electronic receipt user ID and the customer ID, when the customer ID is stored in the memory, identify the customer corresponding to the customer ID and perform store service processing provided by the store for the customer during the checkout processing, and when the electronic receipt user ID is stored in the memory, identify the user corresponding to the electronic receipt user ID and perform electronic receipt service processing for the user during the checkout processing. 
These underlined limitations are considered to be certain methods of organizing human activity and mental processes.  This judicial exception is not integrated into a practical application because the generically recited computer elements (POS/Processor, memory, printer) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the Additional elements of a POS/Processor, memory, and a printer when considered alone or in combination do not add significantly more to the exception.  In the search for inventive concept, the Berkheimer memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an application during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer memo at 3-4.

 	In accordance with this guidance, the examiner refers to the following exemplary generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:

POS/Processor: for carrying out method steps and manipulating/transmitting/displaying data - Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

Memory: for storing and retrieving information - Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 

Printer: for printing receipts.  The Examiner takes Official Notice that it is old and well known in the art to print receipts using a printer.
 	
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6-9, 11-13,15-19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2012/0185317 A1 to Wong (“Wong”), in view of United States Patent Application Publication No. 2012/0296725 A1 to Dessert et al. (“Dessert”), in view of United States Patent Application Publication No. 2013/0138492 A1 to Delgado et al. (“Delgado”).

In regards to claims 2, 11, and 20, Wong discloses the following limitations:
A point of sales (POS) terminal installed in a store and configured to perform checkout processing on one or more registered commodities, the POS terminal comprising: a memory; and a processor configured to: at beginning of the checkout processing, via an input device, accept an input of one or both of: an electronic receipt user ID issued for a user of an electronic receipt service and a customer ID issued for a customer of the store, (Wong discloses a system and method of presenting a code symbol (barcode) on a user device to be scanned by a merchant POS for processing a transaction, included in the code symbol are payment information, loyalty information, and membership/account information and user preferences.  See at least Abstract Figures 3B, 5A-5B, and 6.  see also at least ¶¶ 0027, 0048, 0053, and 0059)
when the customer ID is stored in the memory, identify the customer corresponding to the customer ID and perform store service processing provided by the store for the customer during the checkout processing, and (Wong discloses a system and method of presenting a code symbol (barcode) on a user device to be scanned by a merchant POS for processing a transaction, included in the code symbol are payment information, loyalty information, and membership/account information and user preferences.  See at least Abstract Figures 3B, 5A-5B, and 6.  see also at least ¶¶ 0027, 0048, 0053, and 0059)
While Wong discloses storing ID information, it does not appear to specifically disclose the following limitations:
store in the memory said one or both of the electronic receipt user ID and the customer ID, 
The Examiner provides Delgado to teach the following limitations:
store in the memory said one or both of the electronic receipt user ID and the customer ID, (Delgado teaches storing locally to the POS customer ID and other user information to maintain a customer record.  see at least Abstract and ¶¶ 0028-0029)
Therefore it would have been obvious to one of ordinary still in the art to include in the system and method of Wong the teachings of Delgado since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Dessert to teach the following limitations:
when the electronic receipt user ID is stored in the memory, identify the user corresponding to the electronic receipt user ID and perform electronic receipt service processing for the user during the checkout processing. (Dessert teaches a system and method of storing both a local and global ID’s for a user, wherein the global ID is referencing a unique identifier associated with the user device (electronic receipt user ID) and performing actions based on the ID’s such as updating loyalty information and processing transactions.  see at least Abstract,  Figures 1, 2A, 7A, 9A-9D and ¶¶ 0058, 0081, and 0157)
Therefore it would have been obvious to one of ordinary still in the art to include in the system and method of Wong the teachings of Dessert since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claims 3 and 12, Wong discloses the following limitations:
wherein the processor is further configured to, when both the electronic receipt user ID and the customer ID are stored in the memory, perform the store service processing and then perform the electronic receipt service processing. (Wong discloses a system and method of presenting a code symbol (barcode) on a user device to be scanned by a merchant POS for processing a transaction, included in the code symbol are payment information, loyalty information, and membership/account information and user preferences and further provides for issuing a receipt.  See at least Abstract Figures 3B, 5A-5B, and 6.  see also at least ¶¶ 0027, 0048, 0053, and 0059)


In regards to claims 4 and 13, Wong discloses the following limitations:
wherein the store service processing includes giving reward points to the customer. (Wong discloses performing transaction processing including updating loyalty/rewards information. See at least Abstract Figures 3B, 5A-5B, and 6.  see also at least ¶¶ 0027, 0048, 0053, and 0059)

In regards to claims 6 and 15, Wong discloses the following limitations:
wherein the electronic receipt service processing includes generating an electronic receipt on the registered commodities in association with the electronic receipt user ID. (Wong discloses a system and method of presenting a code symbol (barcode) on a user device to be scanned by a merchant POS for processing a transaction, included in the code symbol are payment information, loyalty information, and membership/account information and user preferences and further provides for issuing a receipt.  See at least Abstract Figures 3B, 5A-5B, and 6.  see also at least ¶¶ 0027, 0048, 0053, and 0059)

In regards to claims 7 and 16, Wong discloses the following limitations:
further comprising: a network interface, wherein the processor is further configured to control the network interface to transmit the generated electronic receipt to an electronic receipt server.(see at least Wong ¶ 0048 “Once scanned, the payment provider receives transaction information, such as through the merchant POS device…” see also ¶¶ 0040-0047)

In regards to claims 8 and 17, Wong discloses the following limitations:
wherein the input device is a code reader configured to read a symbol representing one or both of an electronic receipt user ID and a customer ID. (Wong discloses a system and method of presenting a code symbol (barcode) on a user device to be scanned by a merchant POS for processing a transaction, included in the code symbol are payment information, loyalty information, and membership/account information and user preferences and further provides for issuing a receipt.  See at least Abstract Figures 3B, 5A-5B, and 6.  see also at least ¶¶ 0027, 0048, 0053, and 0059)


In regards to claims 9 and 18, Wong discloses the following limitations:
wherein the code reader reads the symbol displayed on a mobile device. (Wong discloses a system and method of presenting a code symbol (barcode) on a user device to be scanned by a merchant POS for processing a transaction, included in the code symbol are payment information, loyalty information, and membership/account information and user preferences and further provides for issuing a receipt.  See at least Abstract Figures 3B, 5A-5B, and 6.  see also at least ¶¶ 0027, 0048, 0053, and 0059)

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2012/0185317 A1 to Wong (“Wong”), in view of United States Patent Application Publication No. 2012/0296725 A1 to Dessert et al. (“Dessert”), in view of United States Patent Application Publication No. 2013/0138492 A1 to Delgado et al. (“Delgado”), in view of United States Patent Application Publication No. 2014/0058861 A1 to Argue et al. (“Argue”).

In regards to claims 5 and 14, Wong discloses the following limitations:
further comprising: a printer configured to print a receipt, (Wong ¶ 0058)
Wong discloses user preferences and printing and providing an electronic receipt, however does not appear to specifically disclose the following limitations:
wherein the processor is further configured to, when the electronic receipt user ID is not stored in the memory, control the printer to issue a receipt on the registered commodities during the checkout processing.
The Examiner provides Argue to teach the following limitations:
wherein the processor is further configured to, when the electronic receipt user ID is not stored in the memory, control the printer to issue a receipt on the registered commodities during the checkout processing. (Argue teaches a system and method by which either an electronic receipt is provided or a receipt is printed for a customer based on customer preferences.  See at least Abstract and figures 3 and 5)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Wong the teachings of Argue in order to provide the customer with a receipt either electronically if the information is known (stored preferences) or printed based on not having information stored (not stored or preferences), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Allowable Subject Matter
Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome the rejection under 35 USC 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603. The examiner can normally be reached 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        

/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627